Citation Nr: 1004240	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected recurrent lumbar strain for the period 
prior to July 10, 2006.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected recurrent lumbar strain 
beginning July 10, 2006.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1983 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which established service connection for recurrent lumbar 
strain and assigned a noncompensable rating from July 9, 2004 
through July 9, 2006, and a 10 percent rating thereafter.


FINDINGS OF FACT

1.  The Veteran experienced continuous symptomatology in the 
years preceding his claim, such that it is at least as likely 
as not that he was experiencing low back pain and some 
limitation of motion during the period prior to the July 2006 
VA examination. 

2.  During the period of his claim, the Veteran's 
thoracolumbar spine range of motion was at worst 70 degrees 
of forward flexion, with a combined range of motion for his 
thoracolumbar spine of 155 degrees at worst; he demonstrated 
pain and tenderness, which did not result in any abnormal 
gait or abnormal spinal contour. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent 
beginning July 9, 2004, for recurrent lumbar strain, have 
been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5237 (2009). 



2.  The criteria for an evaluation in excess of 10 percent 
for service-connected recurrent lumbar strain have not been 
met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from the initial award of 
service connection for recurrent lumbar strain.  
Preadjudication VCAA notice was provided in a July 2004 
letter, which advised the Veteran of the evidence needed to 
establish service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A letter in March 2006 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  A June 2008 letter provided similar 
information.  The claim was last adjudicated in April 2009.

Nevertheless, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, and private 
treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009), which utilizes the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula provides that, with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Note (2) and Plate V indicate that the normal range of motion 
for the thoracolumbar spine as 0 to 90 degree forward 
flexion, 0 to 30 degrees extension, 0 to 30 degrees for right 
and left lateral flexion, and 0 to 30 degrees for right and 
left lateral rotation for a total combined range of motion of 
240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has appealed the noncompensable rating assigned 
for service-connected recurrent lumbar strain for the period 
prior to July 10, 2006, and the 10 percent rating rated 
thereafter.  Specifically, the Veteran argues that his 
symptomatology warrants a higher evaluation from July 9, 
2004, the date on which he filed his claim.

The Veteran has submitted several private doctors' treatment 
records.  In particular, the Veteran was assessed by Dr. T.M. 
in October 1999.  The Veteran complained of recurrent pain 
with and after physical strain.  He reported that pain 
radiated to the right and left side at times.  He denied 
radiation to his legs, and denied tingling sensations, 
paralysis, numbness in his legs, or any bladder or rectum 
problems.  His gait was normal.  The Veteran was diagnosed 
with recurrent local lumbar syndrome with nascent 
spondylarthrosis of both the lower lumbar segments without 
any significant functional restrictions or any indication of 
radicular malfunction or inflammation.  Some limitation of 
motion was noted in November 1999.  

In January 2000, private treatment records reveal some 
limitation in forward bending, extension and sideways 
bending.  In February 2002, again there appears to be some 
mild limitation of motion of forward bending, and some 
decreased extension and side bending.  

In November 2002, the Veteran was noted by Dr. C.M. to be 
receiving treatment for low back pain.  He was noted as 
having degenerative changes in the region of the lumbar 
spine; however no x-rays are of record to confirm this 
diagnosis.

In July 2006, the Veteran underwent a VA spine examination.  
During this examination, the Veteran reported that the pain 
he suffered radiated to his buttocks and up to his shoulders 
but the examiner stated that this did not relate true sciatic 
symptoms.  He reported increased symptoms with lifting and 
holding his back in flexion, as well as in colder weather.  
He described the pain as "like a thorn in my side."  He 
noted the pain intensity as a 5 or 6 out of 10, but noted 
that he had flare-ups every 3 to 4 weeks that lasted 3 to 5 
days, which increased his pain to 8 out of 10.  The VA 
examiner noted that the Veteran reported "70 percent 
limitation of motion in functional impairment during the 
flare-ups, whatever that means."  The Veteran was noted as 
not having associated features or symptoms, did not use aids 
for ambulation, and was unlimited in his walking.  Upon 
examination, the VA examiner noted that the Veteran's gait 
was normal.  The Veteran had range of motion as follows: 80 
degree of forward flexion with pain towards the end of the 
motion; 15 degrees of extension with pain towards the end of 
the motion; 30 degrees of right and left lateral flexion 
which was nonpainful; and 30 degrees of right and left 
lateral rotation which was nonpainful.  There was no 
objective evidence of pain and repetitive motion did not 
change the Veteran's range of motion.  X-ray of the lumbar 
spine revealed that the disk spaces were well maintained and 
there was no evidence of scoliosis.  

The VA examiner diagnosed the Veteran with recurrent lumbar 
strain and noted that DeLuca factors could not be clearly 
delineated.  Specifically, he stated that during flare-up, 
the Veteran could have further limitations in range of 
motion, amount of pain and functional capacity, but that he 
was unable to estimate an additional loss of functional 
capacity without resorting to mere speculation.  The examiner 
noted the Veteran had no objective absence of weakness in 
coordination, fatigue or lack of endurance. 

A September 2006 MRI showed normal alignment of the 
lumbosacral spine, well preserved vertebral bodies and disc 
spaces, disc desiccation at L5-S1, and a small central disc 
bulge causing mild spinal stenosis, with no foramina 
stenosis.

The Veteran underwent another VA spine examination in 
February 2008.  During the examination, the Veteran described 
dull and achy pain with occasional sharp-shooting pain into 
his buttocks.  He reported flare-ups.  He rated his pain as 
4 out of 10, and during flare-ups as 9 out of 10.  He noted 
that flare-ups occurred twice a week and were provoked by 
bending, lifting or stepping on uneven surfaces, and 
specifically stated that negotiating stairs could provoke 
flare-ups.  He reported that the pain lasted 40 minutes or so 
and that he felt weak in his back with stiffness and 
occasional swelling, but his back did not lock up in any way.  
He also indicated that the pain interfered with his work, 
particularly if he needed to lift an engine, walk long 
distances, or climb stairs, although, the pain did not 
incapacitate him.  

Upon examination, the VA examiner noted that the Veteran 
walked without any assistive device; wore no braces; and did 
not have any trouble removing his clothes for the 
examination.  The examiner noted that the Veteran's gait was 
normal, and that he walked without limping and without 
trouble with his balance or endurance.  The Veteran was able 
to squat without difficulty.  The examiner noted the 
alignment of the thoracolumbar spine demonstrated evidence of 
decreased lordotic curve in the lumbosacral region.  
Tenderness was noted in the muscles on both sides of the L5-
S1 region.  The Veteran's range of motion was measured as 
follows:  70 degrees of forward flexion; 15 degrees of 
extension; 15 degrees of right and left lateral flexion; and 
20 degrees of right and left lateral rotation.  Pain was 
noted during passive motion towards the end of motion in all 
directions.  The examiner found that the Veteran did not 
demonstrate sensory deficiencies in either leg, nor was there 
any incoordination in either leg.  Repetitive motions failed 
to show any change in the range of motion.  The VA examiner 
noted that the Veteran was independent in all basic daily 
living activities, but did state that any physically 
exerting, undue stress would most likely provoke flare-up 
pain but not limit him from any occupational opportunity.  X-
ray of the lumbar spine did not demonstrate any acute 
abnormality or significant radiographic change.  The VA 
examiner diagnosed the Veteran with mild-to-moderate degree 
of lumbar strain with central disk bulging of L5-S1 and 
posterior osteophyte of L5 with a mild degree of L5-S1 
stenosis.  As to the DeLuca factors, he opined that he could 
not, without mere speculation, resort to estimating the exact 
degree of change due to pain during flare-up. 

The Board notes that the RO rated the Veteran under 
Diagnostic Code 5237, as noncompensable from July 9, 2004 
through July 9, 2006, and as 10 percent disabled from July 
10, 2006, the first date during the course of the claim on 
which any noted range of motion measurements were provided.

While the Board recognizes that there are no range of motion 
testing results dating from the July 2004 date of claim until 
the first VA examination in July 2006, the private treatment 
records from German physicians dating from 1999 through 2002 
do reflect treatment for continued low back complaints as 
well as some limitation of motion.  The measurements are 
reported in a format different than utilized by the rating 
schedule, and it does not appear that the most recent of 
those reports reflects more than mild limitation of motion.  
Although these records do not establish the Veteran's 
symptomatology from the July 2004 date of claim to July 2006, 
they do reflect that the Veteran had continuing complaints of 
pain and limitation of motion requiring repeated treatment 
for his low back.  Thus, the Board will resolve all doubt in 
the Veteran's favor and find that it is at least as likely as 
not that the Veteran was experiencing similar symptoms at the 
time he filed his claim for service connection, and that such 
symptoms more nearly approximated the criteria for a 
compensable evaluation based on the findings subsequently 
noted on the July 2006 examination.  See 38 C.F.R. §§ 4.3, 
4.7; 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  

However, the Board finds that an evaluation in excess of 10 
percent is not warranted at any point during the appeal 
period.  In this case, the objective findings from the 
Veteran's VA examinations in July 2006 and February 2008 note 
forward flexion of the Veteran's thoracolumbar spine to 80 
degrees and 70 degrees, respectively.  Furthermore, the total 
combined range of motion obtained from the July 2006 and 
February 2008 VA examinations are 215 degrees and 155 
degrees, respectively.  While the Veteran complains of pain 
and flare-ups, both VA examiners noted that the Veteran's 
gait was normal and that he did not need any assistive device 
in walking.  Thus, while there may be some evidence in 
February 2008 of a decreased lordotic curve and some stenosis 
of the L5-S1 region, the Veteran's gait was unaffected and a 
reversed lordotic curve was not shown.  Such results obtained 
in the two VA examinations equate to no more than a 10 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Moreover, in both of the VA examinations, the Veteran was not 
shown to have any neurological abnormalities in his lower 
extremities due to his recurrent lumbar strain.  The July 
2006 VA examination noted deep tendon reflexes of 2+ knee 
jerk and ankle jerk and that sensation was intact in both 
feet.  The February 2008 examiner again noted the deep tendon 
reflexes in the Veteran's knees and ankles, and additionally 
concluded the he could not detect any sensory deficiency in 
either lower extremity.  Therefore, the Board finds that no 
additional neurological abnormalities are shown in the 
evidence of record which warrants a separate rating.

The Board notes that the Veteran has not been diagnosed with 
intervertebral disk disease, but there is evidence of a 
bulging disk.  Under Diagnostic Code 5243, a 10 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation requires 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

There is no evidence that the Veteran had any incapacitating 
episodes which totaled at least two weeks within any 12 month 
period throughout the appeal period.  Both VA examinations 
did not note any complaint of an incapacitating episode, or 
any evidence that the Veteran was prescribed bed rest by a 
physician.  In fact, both VA examiners noted that the Veteran 
was independent in his activities of daily living and that he 
was not limited in his ability to work.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

As to the Veteran's specific argument that his "arthritis" 
should entitle him to higher rating, the Board notes that 
arthritis is rated based on limitation of motion and hence, 
would be rated in accordance with the General Rating Formula 
for Diseases and Injuries of the Spine.  To the extent 
arthritis exists in his lumbar spine, he is already 
compensated for any limitation of motion related to it.

Finally, in regards to the DeLuca factors, the Board notes 
that while the Veteran complained of pain and flare-ups, 
there is no objective finding of any pain on motion during 
the July 2006 and February 2008 VA examinations except at the 
end of each motion.  Furthermore, both VA examiners 
specifically noted that there was no loss of incoordination, 
weakness, fatigability or lack of endurance.  In fact, both 
examiners specifically stated that flare-up pain may impact 
the Veteran's range of motion, but that such an estimation of 
how much would be pure speculation on their part.  
Additionally, both examiners stated that the Veteran was not 
functionally or occupationally limited by his back disorder.  
Therefore, the Board finds that an increased evaluation based 
upon DeLuca factors is not warranted on this record.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.    

Accordingly, the Board finds that the evidence of record does 
not demonstrate an evaluation in excess of 10 percent for the 
Veteran's service-connected recurrent lumbar strain for any 
period of his claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237; Fenderson, supra. 

The Board has considered whether the Veteran's recurrent 
lumbar strain presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable rating of 10 percent for service-
connected recurrent lumbar strain, effective July 9, 2004, is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for service-
connected recurrent lumbar strain is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


